Citation Nr: 0638005	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-17 960	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a in July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted the veteran's claim for service 
connection for PTSD and assigned an initial 50 percent rating 
effective April 15, 2003.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  A more recent October 2006 decision by the RO in 
Washington, DC, increased the rating to 70 percent effective 
September 6, 2006, and granted a total disability rating 
based on individual unemployability (TDIU) effective 
September 14, 2006.


FINDING OF FACT

On October 27, 2006, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant, through his authorized representative, that he was 
withdrawing the appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

After receiving notice of the increase in the rating for his 
PTSD from 50 to 70 percent, along with the award of a TDIU, 
the veteran's representative submitted a statement on October 
27, 2006, indicating the veteran was satisfied with these 
grants and, therefore, withdrawing his appeal.  So there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


